       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

NATHAN C. JONES and                           )
LYN J. BUCHMILLER, individually, and          )
on behalf of all others similarly situated,   )
                                              )
       Plaintiffs,                            )
                                              )       Case No.: 2:19-cv-02534-CM-JPO
v.                                            )
                                              )
USHEALTH GROUP, INC. and                      )
USHEALTH ADVISORS, LLC,                       )
                                              )
       Defendants.                            )

                                FIRST AMENDED COMPLAINT

       COME NOW Plaintiffs Nathan C. Jones and Lyn J. Buchmiller, individually, and on behalf

of all others similarly situated, and for their First Amended Complaint against Defendants

USHEALTH Group, Inc. and USHEALTH Advisors, LLC, state:

                                     Parties and Jurisdiction

       1.        Nathan C. Jones (“Jones”) is an individual who resides in Johnson County, Kansas.

       2.        Lyn J. Buchmiller (“Buchmiller”) is an individual who resides in St. Louis County,

Missouri.

       3.        Jones and Buchmiller bring this action on behalf of themselves and all others

similarly situated.

       4.        Defendant USHEALTH Group, Inc. (“USHEALTH”) is a Delaware corporation in

good standing.

       5.        USHEALTH’s principal place of business is in the State of Texas.

       6.        Defendant USHEALTH Advisors, LLC (“Advisors”) is a Texas limited liability

company good standing.
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 2 of 11




       7.       Advisors is a wholly owned subsidiary of USHEALTH.

       8.       Defendants’ website states that it is dedicated to providing various types of

insurance, including health insurance, to “self-employed individuals, families, business owners

and their employees.”

       9.       Defendants sell insurance products to persons in the State of Kansas and

nationwide.

       10.      This Court has personal jurisdiction over Defendants because they have solicited

business in the State of Kansas, conduct business in the State of Kansas, have committed some of

the acts described below in the State of Kansas and otherwise have sufficient minimum contacts

with the State of Kansas, and such contacts are continuous and systematic.

                                           Background

       11.      Defendants sell insurance products through its agents.

       12.      Defendants’ website states that its agents must “meet specific product training and

certification standards before being authorized to represent our products.”

       13.      Defendants’ senior vice president stated, “our agents must pass a rigorous

examination process to certify their full knowledge of our products.”

       14.      Defendants’ agents are captive agents who are only permitted to sell Defendants’

insurance products.

       15.      A press release on Defendants’ website states that Defendants are “focused on

serving America’s self-employed, small business and individual insurance market through its

captive Agent sales force.”

       16.      USHEALTH Advisors has an office located at 10540 Barkley Street in Overland

Park, Kansas.



                                                 2
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 3 of 11




       17.     USHEALTH Advisors provides its agents various marketing materials displaying

its name and logo.

       18.     One of Defendant’s agents is Chad Beisel (“Beisel”).

       19.     Beisel has an agent profile on Defendants’ website, which includes Beisel’s

photograph and contact information. The profile identifies Beisel as a “USHEALTH Advisors

Agent.” The top of the website containing Beisel’s profile states “USHEALTH Group.”

       20.     The website containing Beisel’s profile includes a link that can be clicked to obtain

a quote from USHEALTH. The website states above the link that “USHEALTH Group offers

quality coverage to policy holders” for various types of insurance.

       21.     Beisel identifies himself on his LinkedIn profile as a “Field Sales Leader” for

USHEALTH Advisors.

       22.     USHEALTH Advisors requires that all advertising that directly or indirectly

identifies the “USHEALTH” brand, such as text message advertisements, be approved prior to use

by its agents. Such advertisements must be submitted to USHEALTH Advisors for approval at

marketing@ushadvisors.com.

       23.     Defendants market their products and services, in part, through sending text

messages to prospective customers’ cellular phones.

                                         Texts to Jones

       24.     Jones is the owner of a cell phone and pays the bill for his cell phone account. His

cell phone number is 913-XXX-4213.

       25.     Jones previously owned a landscaping business called “Prariescapes.”

       26.     Jones did not provide his cell phone number to Defendants.

       27.     Jones had no prior business relationship with Defendants.



                                                 3
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 4 of 11




       28.     Jones did not grant Defendants prior express written consent to be contacted on his

cell phone.

       29.     On or about March 13, 2019, Jones received a text message from Defendants on his

cell phone in Johnson County, Kansas. The text message stated:

       Hello. My name is Chad and I’m a licensed health insurance agent in KS and MO.
       Call me at 913-562-6134 to discuss your options for affordable health coverage. I
       look forward to helping you. Thanks.

       30.     On or about March 18, 2019, Jones received a second text message from

Defendants on his cell phone in Johnson County, Kansas. The text message stated:

       Hey Prariescapes, are you still looking for health coverage? If we get an application
       in today I can still have coverage start on the 1st. Call me at 913-562-6134.

       31.     Both text messages appeared on Jones’s cell phone as having been received from

phone number 913-562-6134.

       32.     Upon information and belief, phone number 913-562-6134 is a number used by

Defendants to conduct business.

       33.     The text messages placed to Jones by Defendants were made for the purpose of

selling insurance products.

                                      Texts to Buchmiller

       34.     One of Defendants’ agents is Gerald Hunter (“Hunter”).

       35.     Hunter has an agent profile on Defendants’ website, which includes Hunter’s

photograph and contact information. The profile identifies Hunter as a “USHEALTH Advisors

Agent.” The top of the website containing Hunter’s profile states “USHEALTH Group.”

       36.     The website containing Hunter’s profile includes a link that can be clicked to obtain

a quote from USHEALTH. The website states above the link that “USHEALTH Group offers

quality coverage to policy holders” for various types of insurance.

                                                 4
          Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 5 of 11




          37.    On      information      and         belief,   Hunter’s    e-mail        address   is

Gerald.Hunter@USHAdvisors.com.

          38.    Hunter identifies himself on his LinkedIn profile as a “Licensed Insurance Agent”

for USHEALTH Group.

          39.    Buchmiller is the owner of a cell phone and pays the bill for her cell phone account.

Her cell phone number is 636-XXX-9693.

          40.    Buchmiller is a real estate agent.

          41.    Buchmiller did not provide her cell phone number to Defendants.

          42.    Buchmiller had no prior business relationship with Defendants.

          43.    Buchmiller did not grant Defendants prior express written consent to be contacted

on her cell phone.

          44.    Buchmiller had, in fact , placed her number on a do not call registry.

          45.    On or about July 16, 2019, Buchmiller received a text message from Defendants on

her cell phone. The text message stated that it was sent from short code 484848. The text message

stated:

          Lyn, New Health Insurance available with CIGNA (30% less than Obamacare).
          PPOs designed for realtors. Get a plans (sic) specific to your needs. Reply Yes.

          46.    On information and belief, Hunter subsequently contacted Buchmiller about the

text message sent to her.

          47.    The text message sent to Buchmiller by Defendants was sent for the purpose of

selling insurance products.

          48.    Defendants’ conduct injured Jones, Buchmiller and the putative class members

because their privacy has been violated, and they were subject to annoying and harassing text

messages that constituted a nuisance. Defendants’ text messages intruded upon the rights of Jones,

                                                      5
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 6 of 11




Buchmiller and the putative class members to be free from invasion of their interest in seclusion.

        49.     Defendants’ conduct injured Jones, Buchmiller and the putative class members

because they wasted time addressing or otherwise responding to the unwanted text messages to

their cellular phones.

        50.     On information and belief, Defendants placed text messages en masse to cellular

phones for the purpose of selling its products and services. Defendants placed those calls to Jones,

Buchmiller and putative class members without first obtaining their prior express written consent.

         Count I - Violation of the Telephone Consumer Protection Act ("TCPA"),
                                    47 U.S.C. § 227 et seq.

        51.     Jones and Buchmiller incorporate by reference the allegations of the previous

paragraphs as if fully stated in this count.

        52.     The TCPA states, in part:

         It shall be unlawful . . . (A) to make any call (other than a call made for emergency
         purposes or made with the prior express consent of the called party) using [a]
         prerecorded voice . . . (iii) to any telephone number assigned to a . . . cellular
         telephone . . . .

47 U.S.C. § 227(b)(1).

        53.     The TCPA defines a "telephone solicitation" as a "call or message for the purpose

of encouraging the purchase of goods, or services which is transmitted to any person." 47 U.S.C.

§ 227(a)(4).

        54.     The Federal Communications Commission's regulations implementing the TCPA

provide that telephone solicitations cannot be made to a recipient without the recipient's "prior

express written consent." See FCC 12-21, CG Docket 02-278 (effective October 16, 2013); 47

C.F.R. § 64.1200(a)(2)




                                                  6
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 7 of 11




       55.     The term "prior express written consent" as defined by the Code of Federal

Regulations means "an agreement, in writing, bearing the signature of the person called that clearly

authorizes the seller to deliver or cause to be delivered to the person called advertisements or

telemarketing messages using an automatic telephone dialing system or an artificial or prerecorded

voice, and the telephone number to which the signatory authorizes such advertisements or

telemarketing messages to be delivered." 47 C.F.R. § 64.1200(f)(8)(i).

       56.     The TCPA provides for a private right of action and statutory damages of at least

$500, and up to $1,500.00 per violation. 47 U.S.C. § 227(b)(3).

                                        Class Allegations

       57.     Pursuant to Federal Rule of Civil Procedure 23, Jones and Buchmiller bring this

lawsuit as a class action on behalf of themselves and all others similarly situated. This action

satisfies the requirements of numerosity, commonality, typicality, adequacy of representation,

predominance and superiority.

       58.     Jones and Buchmiller seek to represent the following class:

             All persons in the United States who, from August 2, 2015 to the present, who
             received a text message on their cell phone from Defendants or someone acting
             on their behalf and did not provide Defendants their prior express written
             consent to receive such text messages.
       59.     On information and belief, Defendants used an automatic telephone dialing system

to send text messages to Jones’s cellular phone and to the putative class members’ cellular phones.

The device or devices Defendants used to place the telephone calls to cellular numbers had the

capacity to store or produce telephone numbers to be called using a random or sequential number

generator and to dial such numbers.

       60.     On information and belief, Defendants sent text messages to the cell phones of

Jones, Buchmiller, and the putative class members without first obtaining the recipients' prior


                                                 7
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 8 of 11




express written consent to send them such text messages.

       61.     On information and belief, Defendants sent text messages en masse to hundreds, if

not thousands, of cellular telephone numbers using an automatic telephone dialing system.

       62.     On information and belief, Jones, Buchmiller, and the putative class members’ cell

phone numbers were included on lists stored in the device or devices of the system or systems used

by Defendants to send the text messages and Defendants used the device or devices to send text

messages to the lists of numbers.

       63.     On information and belief, the text messages sent to Jones, Buchmiller and the class

members were sent by a system with the capability to send text messages at automatically

scheduled intervals.

       64.     On information and belief, the device or devices used by Defendants to send text

messages to Jones, Buchmiller and the putative class members had the ability to automatically

insert the name of the text message recipient from a list so as to make the text messages appear to

be personalized.

       65.     On information and belief, the content of the text messages received by Jones and

Buchmiller is generic and identical or substantially similar to the text messages received by many

of the putative class members.

       66.     Defendants’ conduct as described in this suit violated the express provisions of the

TCPA, including, but not limited to, 47 U.S.C. § 227(b)(l) and the TCPA’s corresponding statutes

and regulations.

       67.     Jones, Buchmiller and the putative class members are entitled to damages of

$500.00 per text message sent by Defendants and up to $1,500.00 per call if the Court finds that

Defendants willfully violated the TCPA.



                                                8
       Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 9 of 11




        68.      On information and belief, there are hundreds or thousands of people in the

proposed class, and the class is so geographically diverse that joinder of all members is

impracticable.

        69.      Jones and Buchmiller’s claims are typical of the class they seek to represent. Jones,

Buchmiller and the putative class members were sent text messages by Defendants through an

automatic telephone dialing system and did not provide prior express written consent to be called

on their cellular phones. Jones and Buchmiller’s claims and the claims of the putative class

members are based on the same legal theories and arise from the same unlawful conduct thereby

resulting in the same injury to Jones, Buchmiller and the putative class members.

        70.      There are questions of law and fact common to the class. Common questions

include, but are not limited to:

        a.       Whether Defendants sent text messages to the cellular phones of Jones and the

putative class members without first obtaining the recipients’ prior express written consent;

        b.       Whether Defendants sent text messages to the cellular phones of Jones and the

putative class members using an automatic telephone dialing system;

        c.       Whether Defendants’ conduct violates the provisions of the TCPA, 47 U.S.C. §

227, et seq.;

        d.       Whether Defendants’ conduct violates the rules and regulations implementing the

TCPA; and,

        e.       Whether Jones, Buchmiller and putative class members are entitled to increased

damages based on the willfulness of Defendants’ conduct.

        71.      Jones and Buchmiller will fairly and adequately represent the putative class

members. Jones and Buchmiller have retained counsel experienced in the prosecution of class



                                                   9
      Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 10 of 11




actions. Jones and Buchmiller are committed to vigorously prosecuting the claims presented in

this petition. Neither Jones and Buchmiller nor their counsel have any interests adverse or in

conflict with the absent class members.

       72.     The questions of law and fact common to the members of the proposed class

predominate over any questions of fact affecting any individual member of the proposed class.

       73.     A class action is superior to other methods for the fair and efficient adjudication of

this controversy. Because the damages suffered by the individual class members may be relatively

small compared to the expense and burden of litigation, it is impracticable and economically

infeasible for class members to seek redress individually.

                                       Demand for Judgment

       WHEREFORE Plaintiffs Nathan C. Jones and Lyn J. Buchmiller, individually, and on

behalf of all others similarly situated, requests the Court enter judgment against the Defendants in

excess of $75,000.00 and grant the following relief:

       a.      Enter an order against Defendants pursuant to Federal Rule of Civil Procedure 23,

certifying this action as a class action and appointing Nathan C. Jones and Lyn J. Buchmiller as

representatives of the class;

       b.      Enter an order appointing Butsch Roberts & Associates LLC and Molner Law

Group, LLC as counsel for the class;

       c.      Enter judgment in favor of Jones and the putative class for all damages available

under the TCPA, including statutory damages of $500 per violation, or up to $1,500 per violation

if Defendants willfully violated the TCPA;

       d.      Award Jones and Buchmiller and the class all expenses of this action, and requiring

defendant to pay the costs and expenses of class notice and claims administration; and,



                                                10
      Case 2:19-cv-02534-HLT-JPO Document 6 Filed 09/16/19 Page 11 of 11




       e.      Award Jones and Buchmiller and the class such further and other relief the Court

deems just and appropriate.



                                              Jury Trial Demanded

                                              BUTSCH ROBERTS & ASSOCIATES LLC

                                              By: /s/ Christopher E. Roberts
                                              Christopher E. Roberts KS #24528
                                              231 South Bemiston Ave., Suite 260
                                              Clayton, MO 63105
                                              (314) 863-5700 (telephone)
                                              (314) 863-5711 (fax)
                                              croberts@butschroberts.com

                                              MOLNER LAW GROUP, LLC
                                              Mark D. Molner KS #24493
                                              300 E. 39th Street, Suite 1G
                                              Kansas City, MO 64113
                                              (816) 281-8549 (telephone)
                                              (816) 817-1473 (fax)
                                              mark@molnerlaw.com

                                              Attorneys for Plaintiffs


                                 CERTIFICATE OF SERVICE

        I hereby certify that on September 16, 2019, a copy of the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing system upon
all counsel of record.

                                              /s/ Christopher E. Roberts




                                                 11
